Title: James Madison to John Griscom, 11 August 1833
From: Madison, James
To: Griscom, John


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                Augt. 11. 1833—
                            
                        
                        J. Madison, with his respects to J Griscom thanks him for the copy of the well executed and instructive
                            address to the Mechanics of Manchester, by J. J. Gurney.
                        J. M. takes this occasion to repeat his thanks for the "Year in Europe," the sequel of what he had not read,
                            at the date of his last, in no respect disappointed the favorable anticipations then expressed.
                        
                            
                                
                            
                        
                    